CRAIN, J.,
concurring in the result.
liThe record before us fails to resolve the contest over where the high water mark is relative to either the upstream or downstream properties. That mark will determine if there is any riparian land relative to the disputed properties. If there is no riparian land, then the legal issue of whether the bank can be possessed separate from the riparian land is presented. If there is both riparian land and bank, then the precise description of the ownership and location of the riparian lands is necessary. Then, it must be established whether possession took place on the riparian land or the bank, and the nature and extent of such possession. The legal effects of any such possession will depend upon whether the property possessed is claimed within descriptive title lines, visible boundaries, or inch-by-inch. These unresolved issues of material fact preclude summary judgment.